DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
The Examiner notes that several dependent claims recite nominal apparatus and/or methods of use limitations, in combination with product limitations identical to those of the independent claims.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention.  Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation.

Specification
The amendments to the specification have been entered into the file record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yagyu et al. (U.S. Patent App. No. 2022/0049176 A1) in view of IDS reference to Sagata et al. (WO 2015/199037 A1) and Fukumoto et al. (WO 2018/139058 A1), as evidenced by the ISR cited by Applicants.
Regarding claim 1, Yagyu et al. disclose a general formula (chemical formula 5) meeting the claimed R2 group, the claimed R1 group (end group having an -OH, as illustrated by compound F on page 9) and a claimed R3 group, where where the double bonds (alkenyl groups) are part of an aromatic structure having an alkoxy (MeO in the compound F) as a terminal group.
The structure of Yagyu et al. is substantially identical to the claimed lubricant, with the exception that the terminal group is not necessarily an aromatic with a MeO group (as illustrated in compound F), but a C double (or triple) bond with an -OH group as the terminal group (instead of the alkoxy group).
However, the Examiner deems that these differences are known functional equivalents in the field of PFPE lubricant end groups/ending moieties, as taught by Sagata et al., Fukumoto et al., and the knowledge within the art.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, end groups terminating in a hydroxy (-OH) group and end groups terminating in alkoxy (e.g. OMe) groups are functional equivalents in the field of known terminal polar moieties, as illustrated by Sagata et al. (see Abstract, which teaches the equivalence of -OCH2CH(OH)CH2OH [a group having a terminal OH group] versus -OCH2(OH)CHCH2-OC6H4-R4, where R4 can be a C1-4 alkoxy group [i.e. OMe]).  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  I.e. replacing the -OMe group with an -OH group would have been within the knowledge of a person of ordinary skill in the art given that Sagata et al. recognize using terminal groups ending with both -OH and with -OMe moieties.
Neither Yagyu et al. nor Sagata et al. disclose a ‘hydroxyalkenyl’ other than off the aromatic group (which is typically not considered an ‘alkenyl’ group, but a phenyl group).  It is subject to interpretation whether a phenyl group comprises 3 alkenyl groups, but nonetheless, the Examiner points to Fukumoto et al. to note that ending double and triple C bond structures are known in the lubricant arts as terminal moieties. The ending double and triple bonds in Fukumoto et al. are not hydroxyalkenyl or hydroxyalkynyl groups; but, as noted above, adding a terminal -OH or -OMe group to a structure comprising double bonds (aromatic/phenyl group in Sagata et al.) is a skill known in the art.  This is also evidenced by the ISR references, both of which disclose structures similar to Applicants’ (13) embodiment, wherein an -OH group is terminal after a C=C double bond.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yagyu et al. to utilize a hydroxyalkenyl or hydroxyalkynyl group instead of the phenyl-OMe group as taught by Sagata et al. and Fukumoto et al., as such a substitution would have been among known equivalence and there would have been sound basis for an expectation of success.
Regarding claim 2, the terminal group is met for the reasons noted above, noting that Sagata et al. teaches (Abstract) that one can have multiple CH2 groups between the -OH group and the rest of the lubricant backbone. The CH groups are simply the end groups of the C=C double bond. See also Sagata et al., Chemical Formula 5.
Regarding claim 3, Yagyu et al. disclose the claimed R2 groups meeting the claimed limitations (especially noting that all the subscripts can be 0…).
Regarding claim 4, Sagata et al. Chemical Formula 5 renders the additional structure on the backbone-side of the C=C bond obvious (see Chemical Formula 5).  The additional CH2 group between the C=C bond and the -OH group are deemed obvious for the same reasons as recited above with regard to claim 2.
Regarding independent claim 5, this claim is met for substantially the same reasons as applied above, as it contains substantially the same limitations of several of claims 2 – 4 (so the same reasoning applies).
Regarding claim 6, these structures are deemed met for the reasons noted above; also, especially noting Yagyu et al., compound I.  The Examiner also notes that the structure of (13), having only ending CF groups, is supported as an obvious variant by the IDS references cited in the ISR.  Some of the other structures in claim 6 would be distinct from Yagyu et al., even after modification by replacing the aromatic-OMe group with a C=C-OH structure, but a claim is still rendered obvious if a single embodiment is met/deemed obvious.
Claim 7 is met for the same reasons as applied to claim 1.
Claims 8, 11 and 14 are met by Yagyu et al., which discloses a magnetic recording medium use meeting the nominal use limitations.
Claims 9, 12 and 15 are met by Yagyu et al. for similar reasons as above, noting the nominal method of forming the media/application of the lubricant.
Claims 10 and 13 are met for the reasons supplied above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants appear to have evidence of either unexpectedly superior characteristics (bonding ratio and thickness – see Applicants’ Table 1) or non-obviousness when compared to the Yagyu et al.-type lubricants (given the Examiner’s position of functional equivalency).
However, no claims have been indicated as allowable as Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results (or non-equivalency) must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
October 8, 2022